Citation Nr: 0606369	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-41 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis.

2.  Entitlement to service connection for hair loss claimed 
as secondary to service-connected cystic acne with scars.

3.  Entitlement to a higher rating for cystic acne with 
scars, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from December 1988 to 
January 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO decisions that denied the benefits on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that VA medical opinions are required if (1) 
there is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  In this case, there is 
current evidence of pseudofolliculitis and evidence of that 
condition in service.  There is, however, insufficient 
medical evidence to make a decision on the claim.  As such, a 
VA dermatologic examination regarding this disability must be 
provided.  Id.  The examiner is asked to address the nature 
and etiology of pseudofolliculitis barbae and indicate 
whether such is distinguishable from the service-connected 
cystic acne.

Regarding entitlement to service connection for hair loss, 
during a June 2004 VA examination, the veteran reported that 
he had some purulent lesions in his scalp that had resulted 
in some hair loss.  Photographs on file appear to corroborate 
at least some of the veteran's allegations.  The record 
contains no medical opinion regarding the etiology of hair 
loss and its relationship, if any, to the service-connected 
cystic acne with scars.  A VA dermatologic examination must 
be requested on remand.

In September 2004, the RO assigned a 20 percent evaluation 
for cystic acne with scars.  A timely notice of disagreement 
was filed in November 2004, but the RO failed to issue a 
statement of the case regarding that matter.  When there has 
been an RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the failure to issue same is a 
procedural defect.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Therefore, the Board must remand this claim for 
preparation of a statement of the case as to the matter of a 
higher rating for cystic acne with scars.
 
Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should schedule a VA 
dermatologic examination.  The examiner 
must be asked to determine whether (1) 
the veteran suffers from 
pseudofolliculitis and/or hair loss.  
If so, the examiner must (2) provide an 
opinion regarding the etiology of each 
disability diagnosed.  (3) Regarding 
pseudofolliculitis, if diagnosed, the 
examiner must indicate whether it is a 
condition that is distinguishable from 
the service-connected cystic acne with 
scars.  (4) Regarding hair loss, if 
diagnosed, the examiner must comment on 
the relationship, if any, between that 
condition and the veteran's service-
connected cystic acne with scars.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination 
report should indicate whether the 
claims file was reviewed.

2.  Following completion of the 
requested development, the RO should 
readjudicate the claims of service 
connection for pseudofolliculitis and 
for hair loss claimed as secondary to 
the service-connected cystic acne with 
scars.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

3.  The RO must take appropriate steps 
to issue a statement of the case 
concerning the issue of entitlement to 
higher rating for cystic acne with 
scars.  All indicated development 
should be taken in this regard.  The 
veteran should also be advised of the 
time period within which to perfect his 
appeal.  38 C.F.R. § 20.302(b) (2005).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

